DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  Examiner suggests adding an “and” at the end of line 10.  
 	Claim 16 is objected to because of the following informalities:  Examiner suggests adding an “and” at the end of line 9.
 	Claim 16 is objected to because of the following informalities:  Examiner suggests removing “-“ at the end of line 1.
 	Claims 2-15 are objected to because of the following informalities:  Examiner suggests replacing “A method” with --The computer-implemented method-- in line 1.
 	Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 13-14, and 16-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mahmud et al, “Hand Gesture Recognition Using SIFT Features on Depth Image”.
 	Regarding claim 1, Mahmud discloses a computer-implemented method for determining at least one keypoint in a three-dimensional image of a scene (fig. 2; Abstract; keypoints are determined from the depth images), the method comprising the steps of: 
 	a) capturing at least one three-dimensional image of the scene using a depth sensing imaging system (fig. 2; Section II, first paragraph and Section III, first paragraph; depth images of hand gestures were captured using Microsoft Kinect); 
 	b) deriving, using at least one processor, a depth map of the at least one captured three-dimensional image of the scene, each pixel in the at least one captured three-dimensional image having a depth value associated therewith (Section II, first paragraph, Section III, first paragraph, and Section III, A-Hand Segmentation; depth images of hand gestures were captured using Microsoft Kinect following hand segmentation using depth map; Kinect measures the depth value of every point presented in millimeters); 
 	c) applying, using the at least one processor, a distance-independent keypoint filter to the depth map of the at least one captured three-dimensional image to generate a distance-independent keypoint filter response for each captured image (Section III, B-Feature Extraction; we have extracted local discriminative features from gesture images using SIFT algorithm, which produces rotation and scale invariant 128-dimensional feature descriptors); 
 	d) determining, using the at least one processor, at least one keypoint from the generated distance-independent keypoint filter response for each captured image (Section III, B-Feature Extraction, b) Keypoint localization and filtering and d) Keypoint descriptor; once DoG images are found, they are searched for local extrema over scale and space; we create the keypoint descriptor by taking a 16×16 window of neighbourhood around the keypoint).
 	Regarding claim 2, a method according to claim 1, Mahmud further discloses wherein step c) further comprises generating an image grid for the captured three-dimensional image, each pixel in the image grid having an associated depth value which forms the depth map (Section III, A-Hand Segmentation).
 	Regarding claim 3, a method according to claim 2, Mahmud further discloses wherein the generated distance-independent keypoint filter response comprises a density function corresponding to positions in the image grid (Section III, B-Feature Extraction).
 	Regarding claim 13, a method according to claim 1, Mahmud further discloses wherein step c) comprises tuning the distance-independent keypoint filter to a characteristic value corresponding to an object within the captured three-dimensional image of the scene (Section III, B-Feature Extraction).
 	Regarding claim 14, a method according to claim 1, Mahmud further discloses wherein the distance-independent keypoint filter is convolved with the captured three-(Section III, B-Feature Extraction).
 	Regarding claim 16, this claim recites substantially the same limitations that are performed by claim 1 above, and it is rejected for the same reasons.
 	Regarding claim 17, this claim recites substantially the same limitations that are performed by claim 1 above, and it is rejected for the same reasons.
 	Regarding claim 18, this claim recites substantially the same limitations that are performed by claim 16 above, and it is rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Mahmud et al, “Hand Gesture Recognition Using SIFT Features on Depth Image” in view of Comaniciu et al, “Mean Shift: A Robust Approach Toward Feature Space Analysis”.
 	Regarding claim 4, a method according to claim 3, Mahmud does not explicitly disclose wherein step d) further comprises determining a mean shift field corresponding to a displacement of weighted mean values for each position in the image grid between two iterations as claimed.
(fig 2b; Section 3, last paragraph).
 	Therefore, taking the combined disclosures of Mahmud and Comaniciu as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate decomposition obtained by running the mean shift procedures with different initializations as taught by Comaniciu into the invention of Mahmud for the benefit of maximizing the magnitude of the normalized mean shift vector (Comaniciu: Section 3.1, last paragraph).
 	Regarding claim 5, a method according to claim 4, Comaniciu in the combination further disclose wherein the mean shift field comprises x- and y-components, and wherein step d) further comprises deriving the at least one keypoint from an intersection between 0-isolines of the x- and y-components of the mean shift field for each pixel in the image grid (fig 2b; Section 3, last paragraph and fig. 4b, Section 4.1.1, fifth paragraph).
 	Regarding claim 6, a method according to claim 5, Comaniciu in the combination further disclose wherein step d) further comprises determining configuration codes for each of the x- and y-components, and determining if each configuration code is valid (fig 2b; Section 3, last paragraph and fig. 4b, Section 4.1.1, fifth paragraph).
 	Regarding claim 7, a method according to claim 6, Comaniciu in the combination further disclose wherein step d) further comprises, if the configuration code for each component is valid, determining an intersection 0-isolines of x- and y-(fig 2b; Section 3, last paragraph and fig. 4b, Section 4.1.1, fifth paragraph).
 	Regarding claim 8, a method according to claim 7, Comaniciu in the combination further disclose wherein step d) further comprises, if the configuration codes for each of x- and y-components of the mean shift field is valid, determining if the intersection point falls within a square from which the 0-isolines of the x- and y-components are determined (fig 2b; Section 3, last paragraph and fig. 4b, Section 4.1.1, fifth paragraph).

Claims 9-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mahmud et al, “Hand Gesture Recognition Using SIFT Features on Depth Image” in view of Applicant Admitted Prior Art (AAPA) in Pub No: US 2020/0019809.
 	Regarding claim 9, a method according to claim 1, Mahmud discloses wherein the generated distance-independent keypoint filter response (Section III, B-Feature Extraction).
 	Mahmud discloses claim 9 as enumerated above, but Mahmud does not explicitly disclose comprises spatial local maxima and minima response values in accordance with respective positive and negative responses thereof as claimed.
	However, AAPA discloses when the value of the central pixel 400 is lower or higher than all of its neighbours, then it corresponds to a local minima or maxima respectively, or equivalently to a local extrema. In other words, extremas which are (figs. 4-5; para 0079 and 0081).
 	Therefore, taking the combined disclosures of Mahmud and AAPA as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate when the value of the central pixel 400 is lower or higher than all of its neighbours, then it corresponds to a local minima or maxima respectively, or equivalently to a local extrema. In other words, extremas which are stable across the image and across scales are selected as candidate keypoints as taught by AAPA into the invention of Mahmud for the benefit of classifying a pixel as 
a keypoint from three DoG images corresponding to succeeding scales (AAPA: para 0079).
 	Regarding claim 10, a method according to claim 9, AAPA in the combination further disclose wherein step d) comprises determining at least one keypoint as being a maximum response value (figs. 4-5; para 0079-0081).
 	Regarding claim 11, a method according to claim 9, , AAPA in the combination further disclose comprising extracting local maxima and minima values corresponding to respective positive and negative responses of the distance-independent filter on the basis of a locally adaptive scale (figs. 4-5; para 0079-0081).
 	Regarding claim 12, a method according to claim 11, AAPA in the combination further disclose wherein step d) comprises determining the at least one keypoint as being a maximum value in accordance with its local scale (figs. 4-5; para 0079-0081).
 	Regarding claim 15, a method according to claim 14, Mahmud does not explicitly disclose comprising splitting the filtered response image into a positive 
 	However, AAPA discloses when the value of the central pixel 400 is lower or higher than all of its neighbours, then it corresponds to a local minima or maxima respectively, or equivalently to a local extrema. In other words, extremas which are stable across the image and across scales are selected as candidate keypoints (figs. 4-5; para 0079-0080).
 	Therefore, taking the combined disclosures of Mahmud and AAPA as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate when the value of the central pixel 400 is lower or higher than all of its neighbours, then it corresponds to a local minima or maxima respectively, or equivalently to a local extrema. In other words, extremas which are stable across the image and across scales are selected as candidate keypoints as taught by AAPA into the invention of Mahmud for the benefit of classifying a pixel as 
a keypoint from three DoG images corresponding to succeeding scales (AAPA: para 0079).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN D HUYNH whose telephone number is (571)270-1937.  The examiner can normally be reached on 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F Urban can be reached on (571) 272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VAN D HUYNH/Primary Examiner, Art Unit 2665